Evans, Judge:
These appeals to reappraisement have been submitted for decision on the following stipulation:
It is hereby stipulated and agreed by and between the attorney for the plaintiffs and the Assistant Attorney General, Attorney for the Defendant, that the questions of fact and the issues of law in the reappraisement cases above set forth are identical with the questions of fact and the issues of law passed upon in reappraise-ments Nos. 114681-A, etc., which reappraisements Nos. 114681-A, etc., were passed upon by the United States Court of Customs and Patent Appeals in Suit No. 4164, decided on November 28, 1938, C. A. D. 21.
It is further stipulated that the merchandise invoiced under the brand names of “Rivemale,” “Rouergue,” “Joan of Are,” “Mondiale,” “Sheep,” “Bee,” and “Star,” is identical with the merchandise bearing the same brands in reappraise-ments Nos. 114681-A, etc.; it is further stipulated that the merchandise invoiced under the brand names of “Maria Grimal,” “Couderc,” “Grimal,” “Agricole,” “Unal,” “Union Fromagere,” “Stag,” “La France,” and “Milhau,” is identical In process of manufacture, character, quality and value with the merchandise invoiced under the brand names “Rivemale,” “Rouergue,” “Joan of Arc,” and “Mondiale,” passed upon in reappraisements Nos. 114681-A, etc.
It is further stipulated that the export value .of said merchandise as defined in Sec. 402 (d) of the Tariff Act of 1930, there being no foreign value, is as follows:



It is further stipulated that the record in said suit No. 4164 be admitted in evidence herein.
It is further stipulated that said reappraisements Nos. 116914-A, etc., be submitted upon the records and this stipulation.
*861On the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the values of the merchandise here involved, and that such values are as stated above.
Judgment will be rendered accordingly.